Title: From Thomas Jefferson to Lucy Ludwell Paradise, 6 April 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Apr. 6. 1789.

I am honored with yours of Mar. 31. Mine to yourself and Dr. Bancroft will already have answered so much of it as relates to Mr. Paradise. The idea suggested of his going with me to America, was intended chiefly as a threat against the refusing creditor. It could only have been carried into execution in the case of that creditor’s continuing obstinate. The propositions he has since made were found acceptable, and the idea of Mr. Paradise’s going to America is consequently out of question. I beleive he can be no where so happy as in England.—On my arrival in Virginia I will see Colo. Burwell and Mr. Wilkinson, will know from them what clear annual sum they can reasonably expect to remit from the profits of your estate, and I will inform you of it that you may calculate with more certainty what your third part will be. I will also press an immediate exertion for the recovery of your debts and sale of timber that you may be withdrawn from your present disagreeable situation as soon as possible, and I will let you know what may be expected from the debts and timber. I will undertake chearfully the care of Sr. P. Joddrell’s letters: you will be so good as to inform him however that none should come to my address before January next, as I shall not be returned till then, and that it will be better always to address them to me by my title of office alone without putting my name, that is to say ‘To the American minister plenipotentiary at Paris.’ For howsoever decided my return is in my own mind and expectation, yet it cannot be said to be  impossible that I should not return.—I thank you sincerely madam for your attention to my commission for the books. Since you have been so kind as to enter into the details relative to them I will take the liberty of mentioning that I will go to the price proposed in your letter for the Diodorus Siculus in 4to. but not for the Geographiae veteris scriptores Graeci minores. This last I find infinitely too dear. I have placed money in the hands of Mr. Trumbull to pay for them. If they can be delivered immediately, without waiting for the sale, I should be glad, as I shall otherwise be gone before they come. I am with great respect Dear Madam your most obedt. humble servt.,

Th: Jefferson

